—Order, Supreme Court, Bronx County (Anita Florio, J.), entered August 13, 1992, which, inter alia, denied defendant’s motion for summary judgment, unanimously affirmed, without costs
Plaintiff’s failure to supply the name of a notice witness was inadvertent, and defendant is not prejudiced because it has been given a further opportunity to depose plaintiff. Therefore, there is no need to preclude introduction of the witness’ testimony at trial.
Summary judgment was properly denied since the witness’ affidavit concerning the substance that allegedly caused the plaintiff’s fall created a triable issue as to whether the defendant had actual or constructive notice. Concur — Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.